Citation Nr: 1751127	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.   09-24 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for a low back disability.

2.  Entitlement to an evaluation in excess of 10 percent for pes planus with plantar fasciitis, claimed also as a foot injury.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1986 to January 1989 and January 1991 to July 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction was later transferred to the Baltimore, Maryland RO.  

The Veteran was afforded a Central Office Board hearing in March 2015.  A transcript of the testimony offered at the hearing has been associated with the record.  

During the course of his appeal, including during the aforementioned hearing, the Veteran advanced a claim for a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  A TDIU was awarded in a May 2017 rating decision, effective from May 24, 2017.  As such, the TDIU issue is not before the Board on appeal.  


FINDINGS OF FACT

1.  The Veteran's low back disability has been manifested by pain and decreased range of motion, with functional impairment approximating forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 75 degrees; at no point has there been shown forward flexion of the thoracolumbar spine to 30 degrees or less, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or objective neurological abnormalities or incapacitating episodes requiring prescribed bed rest and treatment; or ankylosis of entire thoracolumbar spine.

2.   The most competent and credible evidence of record did not indicate that the Veteran's pes planus with plantar fasciitis has demonstrated objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, or swelling on use or characteristic callosities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for the Veteran's service-connected low back disability have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2016).

2.  The criteria for a disability rating in excess of 10 percent for bilateral pes planus with plantar fasciitis have not been met or approximated.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DC 5276 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Assist and Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Increased Rating General Considerations

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the Veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155(West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2016).

In an appeal of an increased rating, consideration must be given to "staged" ratings, i.e., disability ratings for separate periods of time based on the facts found.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will determine whether further staged ratings are warranted. 

Laws and Regulations and Diagnostic Code - Low Back Disability

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, through either atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (emphasis added).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing, and weight- bearing are related considerations.  38 C.F.R. § 4.45 (2016).  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2016).

Pursuant to 38 C.F.R. § 4.71a, the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows: Unfavorable ankylosis of the entire spine (100 percent); Unfavorable ankylosis of the entire thoracolumbar spine (50 percent); Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent); For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, DC 5237 (lumbosacral or cervical strain) (2016).

Spine conditions rated under DC 5243, for intervertebral disc syndrome, may be rated alternatively based on incapacitating episodes.  The criteria provide for a 10 percent rating where intervertebral disc syndrome is manifested with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent rating was warranted where incapacitating episodes have a total duration of at least two weeks but less than 4 weeks during the past 12 months.  "Incapacitating episodes" was defined in Note (1) as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) also allowed the Veteran to be rated separately for musculoskeletal and neurological manifestations under appropriate DCs if it would result in a higher combined evaluation for the disability.

Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  See also 38 C.F.R. § 4.71a, Plate V (2016).

Diagnostic Code - Pes Planus with plantar fasciitis

Under DC 5276, bilateral or unilateral moderate flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet warrants a 10 percent rating.  Severe flatfoot, with objective evidence of marked deformity, such as pronation, abduction, or other deformity; pain on manipulation and use accentuated, indication of swelling on use, with characteristic callosities, is rated 20 percent for unilateral disability, and 30 percent for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent for unilateral disability, and is rated 50 percent for bilateral disability.  38 CFR § 4.71a, DC 5276 (2016).


A.  Lower Back Factual Background and Analysis

In December 2007, the Veteran was afforded a VA examination.  The examiner indicated that there was no spasm, atrophy, or ankylosis.  However, there was guarding and tenderness.  The Veteran's back posture was normal with normal symmetry.  His range of motion on forward flexion was 0 degrees to 60 degrees; pain begun at 45 degrees and ended at 60 degrees.  His range of motion on extension was 0 degrees to 30 degrees; pain begun at 20 degrees and ended at 30 degrees.  His lateral flexion to the left was 0 degrees to 20 degrees; pain begun at 20 degrees and ended at 20 degrees.  His lateral flexion to the right was 0 degrees to 20 degrees and ended at 20 degrees; pain begun at 20 degrees and ended at 20 degrees.  His range of motion on the lateral rotation to the left was 0 degrees to 30 degrees; pain begun at 20 degrees and ended at 20 degrees.  His range of motion on the lateral rotation to right was 0 degrees to 30 degrees.  The examiner indicated that he did not have any additional loss of motion on repetitive for any range of motions.  Also, the examiner indicated that he did not have pain after repetitive use for all range of motions.  The examiner noted that the Veteran's back condition had significant effects on his usual occupation described as increased tardiness, decreased mobility, and problems lifting and carrying.  

A February 2008 VA domiciliary note documents, the Veteran stated, "I have minor back pain but nothing that would stop me from working.  I can work 8 hours of manual labor.  I have lower back pain and am not able to do heavy lifting like I used to do."

In September 2008 letter, the Veteran wrote that he used a heating pad for his back and a tinge machine.  He reported that he could not sit for long periods of time. 

In an October 2008 letter, the Veteran wrote that the pain in his back was so intense he could not walk and could not sleep.  Later in the month, the Veteran submitted another letter, which he indicated that he was issued a cane to assist him with walking, and he was prescribed medication.  

An October 2008 VA MRI revealed that the Veteran had minimal right foraminal protrusion at L3-4 causing minimal right neural foraminal stenosis.  
An April 2009 VA pain management note documented that the Veteran was feeling better.  He reported that his back pain was resolved.  He indicated that he was able to tie his shoelaces now and was very pleased with the outcome of the interlaminar injection. 

In June 2011, the Veteran was afforded another VA examination.  The Veteran reported that his back was in constant pain.  He indicated that since 2010 he had started to use his cane all the time.  He reported that he was able to walk 1/4 mile.  The Veteran reported that his lower back was stiff and he had muscle spasms.  The examiner noted that the Veteran had stiffness and spasms.  However, he did not have fatigue, decrease in motion, weakness, and spine pain.  The examiner indicated that the Veteran did not have a normal gait.  She described the Veteran having an antalgic gait, and that he needed a cane.  His range of motion on forward flexion was to 60 degrees, extension to 25 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees.  There was no objective evidence of pain.  There was no objective evidence of pain following repetitive motion.  The examiner noted that he had lumber spine degenerative disease.  He also had right leg sciatica, which caused him unsteadiness and right leg pain, weakness and numbness, and he needed to use a cane because of this.  She further noted that the Veteran had a decrease in range of motion with a loss of 30 degrees flexion and 5 degrees extension.  She indicated that the Veteran's low back condition limited his physical activities. 

In March 2012, the Veteran was afforded another VA examination.  The Veteran reported that he recently had his right hip replaced.  He indicated that now he only had back pain in the central portion of his lower back without radiation.  His range of motion on forward flexion was to 75 degrees, extension to 20 degrees, right lateral flexion to 30 degrees or more, right lateral rotation was to 30 degrees, and his left lateral rotation 25 degrees.  His range of motion on repeated testing times three was the same as indicated above with no additional limitation of motion.  His functional loss or impairment was reported to be due to pain on movement.  There was no guarding or spasm of the thoracolumbar spine.  There was localized tenderness to palpation for joints and/or soft tissue of the thoracolumbar spine.  His motor strength was normal with 5/5 throughout with no muscle atrophy.  His deep tendon reflexes were 1+ bilateral knee and bilateral ankle.  His sensory exam was normal with no evidence of radiculopathy.  His straight leg raising was reported negative.  There was no other neurological abnormalities or findings related to the thoracolumbar spine.  There was no intervertebral disc syndrome and any incapacitated episodes over the past 12 months.  The examiner noted that a July 2011 x-ray revealed degenerative osteoarthritic changes mild to moderate at the facet joints bilaterally at L5-S1.  The examiner diagnosed the Veteran with degenerative joint disease L4-5 and L5-S1 and herniated disk L3-4.  

In March 2015, the Veteran testified that his back was giving him the most trouble.  He stated that he had to sleep in a recliner sometimes to relieve the pressure on his back.  His testified that his back problems caused him to leave his job twice.  He stated that his back problems had affected his daily living.  

In May 2016, the Veteran was provided another VA examination.  The Veteran reported that he had constant pain located in the center and side of his back.  He reported that the pain felt like a twisting sensation.  He reported that his back pain was aggravated by standing and walking for short periods of time.  He denied any flare-ups.  Upon physical examination, the examiner did note there was not any tenderness to palpation of the paraspinal muscles, guarding, or muscle, muscle spasm activity.  Furthermore, there was no ankylosis, signs or symptoms due to radiculopathy, neurologic abnormalities   The Veteran's ranger of motion for forward flexion was to 70 degrees, extensions to 20 degrees, right lateral flexion to 30 degrees, right lateral rotation to 30 degrees, left lateral flexion to 30 degrees, and left lateral rotation to 30 degrees.  The Veteran had a combined range of motion of 210 degrees.  The Veteran's movement was limited by pain.  She noted that there was pain on the exam but it did not result in/cause a functional loss.  The Veteran was able to perform repetitive use testing and there was no additional loss of function or range of motion.  He was not examined immediately after repetitive use.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit the functional ability with repeated use over a period of time.  The examiner indicated that the Veteran used a cane regularly.  

The Veteran's lower back disability is rated under 38 C.F.R. §4.71A, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Code 5237 (2016).

Here, a review of the relevant evidence summarized above reveals that at no point during the appeal period did the Veteran's low back disability exhibit limited range of motion of 30 degrees or less, even when accounting for painful motion.  Although the Board acknowledges that, the Veteran did report some flare-ups that were accompanied by addition functional loss, there is not any VA examination of record that was conducted during a flare-up, and there is no ranges of motion results contained in the Veteran's relevant post-service treatment records that provide specific range of motion results during flare-ups.  In regards to painful motion, the Board notes that the Veteran did exhibit pain throughout all range of motion testing at his last two most recent VA examinations in March 2012 and May 2016.  In this regard, the Board notes that the rating criteria contemplates limitation in range of motion with or without symptoms of pain, so painful motion along with functional loss caused by orthopedic impairment is already considered by the rating schedule.  Additionally, there is no evidence of ankylosis throughout the appeal period.  VA examinations and May 2016, March 2012, June 2011, and December 2007 reported there was no ankylosis.  As such, the Board finds that while acknowledging the Veteran's severe pain and functional loss, there is insufficient evidence to support an award of a rating in excess of 20 percent for the Veteran's service-connected lower back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).

As for whether a higher rating is warranted for IVDS under the pre-amended Diagnostic Code 5293, the evidence does not show moderate disc syndrome with recurring attacks.  The Board notes that there is no evidence of intervertebral disc syndrome or incapacitating exacerbations anytime during the appeal period.  There is also no evidence of abnormal neurological manifestations during this period, other than subjective complaints of radiating pain, and the Veteran was specifically found not to have radiculopathy in the March 2012 and May 2016 VA examinations.  As the criteria for intervertebral disc syndrome contemplate abnormal neurological findings, and, in the absence of such findings, moderate symptoms with recurring attacks were not shown. 

Nor does the evidence indicate that the Veteran had muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour anytime during the appeal period.

The Veteran has asserted that his symptoms are more severe than what is represented by a 20 percent rating.  The Board notes that the Veteran is competent to give evidence about what she experiences; for example, he is competent to discuss current pain and other experienced symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Furthermore, the Board finds the Veteran's statements to be credible.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

Here, the Board finds that the totality of the evidence indicates the current 20 percent rating appropriately compensates the Veteran's symptoms.  The Board concludes that the medical findings on the examinations are of great probative value.  Regarding the Veteran's claim that his symptoms are more severe than what is represented by the 20 percent rating, the Board finds that the symptomatology noted in the medical and lay evidence has been adequately addressed by the current evaluation assigned and does not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  In particular, at no time during the appeal period has the Veteran's lower back disability manifested as unfavorable ankylosis of the entire thoracolumbar spine.

In summary, for the reasons explained above, the Board concludes that entitlement to an evaluation in excess of the current 20 percent for a lower back disability is not warranted.   

B.  Pes Planus with Plantar Fasciitis Factual Background and Analysis

In December 2007, the Veteran was afforded a VA examination.  He reported that he had painful motion and difficulty with moving his toes and foot without pain.  The examiner indicated that the Veteran exhibited tenderness.  The examiner indicated that there was no swelling, instability, weakness, clawfoot, hammertoes, or malunion or nonunion of the tarsal or metatarsal.  Physical examination did not show any marked deformity such as pronation or abduction.  The examiner noted that the Veteran's feet condition had moderate impact on his occupational and daily activities in form of pain, fatigue, and decreased mobility. 

A July 2008 VA physical medicine consults documented that, the Veteran rated his pain as 4 out of 10 to 7 out of 10.  He indicated that the more he walked the difficult it is.  He reported that the pain radiated throughout plantar portion of the feet especially at the arches with any increased activity.  

On an August 2009 VA Form 21-4138, the Veteran wrote that over the years he was losing feeling in his right foot and would fall.  

In June 2009, the Veteran submitted a letter.  He wrote that his feet would go numb while he was walking.  

A July 2009 VA treatment note indicated that the Veteran was referred to a Podiatrist.  The examiner indicated that the Veteran reported that the ortho insoles had provided some improvement.  

In June 2011, the Veteran was afforded another VA examination.  The Veteran reported that the pain was worse in the mornings and after he exercised.  He indicated that his right foot was worse than his left foot.  The Veteran reported that his condition was progressively worse and he was on current treatment with poor response.  He indicated that his feet symptoms were partially relieved with rest and elevation.  The examiner indicated that the list of treatments included oral medication, a cane, and orthotics.  She indicated that the symptoms of the feet included pain, fatigability, and lack of endurance.  She noted that there was no history of foot related hospitalization, surgery, trauma to the feet, or foot related neoplasm.  She also noted that there were not any symptoms of swelling, heat, redness, stiffness, weakness, or other symptoms.  The examiner noted that the Veteran presented with painful feet secondary to pes planus foot construct and plantar fasciitis, bilateral.  The examiner noted that there was no tenderness involved in the lateral bland of the plantar fascia, along the longitudinal arch and lateral process of the calcaneal tuberosity secondary to heel spur syndrome and plantar fasciitis.  She indicated that his pain was located in the medial longitudinal arch.  There were weekly or more often, less than one-day flare-ups were reported with precipitating factors exercised, ambulation, and stance.  She noted that the flare-ups caused a limitation of activity due to pain when he stood or walked.  He reported that standing was limited to 15-30 minutes and walking no more than a few yards.  She noted that the Veteran used assistive devises such a cane and orthotic insert.  The cane was used on the right side.  She noted that the orthotic is used to support the arches.  She also commented that the condition for which the cane was used was not indicated but that he had a hip replaced and a back condition.     
   
In March 2015, the Veteran testified that he had problems walking because his feet would swell.  He stated that he had trouble going up and down steps and walking on flat ground.  He stated that it was more of his back that was really giving him trouble.  He stated that he stopped wearing his orthotic shoes; he felt that they were not helping.  He testified that he sometimes used a cane depended on where he was going.  

In April 2016, the Veteran was afforded another VA examination.  The Veteran reported that he had problems with the arches of his feet hurting.  He indicated that his feet would swell up when he was running.  He reported that he was seen by doctors and was treated with whirlpool treatment, wrap treatment, and foot inserts.  During the evaluation, the Veteran did not report any pain in his foot, any flare-ups that impacted his function, or having any functional loss or functional impairment of his foot.  The Veteran indicated that his flare-ups included pain of the feet.  The examiner indicated that the Veteran did not have extreme tenderness of the plantar surfaces of both feet.  The examiner indicated that the Veteran had decreased longitudinal arch height at one or both feet on weight bearing.  There was no objective evidence of marked deformity.  There was no marked pronation of one or both feet.  The Veteran did not have inward bowing of the achilles tendon valgus, with lateral deviation of the heel of one or both feet.  The Veteran did not have marked inward displacement and severe spasm of the achilles tendon on manipulation of one or both feet.  There was not any lower extremity deformity other than pes planus causing alteration of the weight-bearing.  The examiner commented that he had mild tenderness of lateral, central, and medial aspects plantar fascia of both feet.  Furthermore, he commented that the severity of the Veteran's pes planus with plantar fasciitis was mild.  

Based on a review of the evidence, the Board finds that a rating in excess of 10 percent for service-connected bilateral pes planus with plantar fasciitis is not warranted.  The December 2012, June 2011, and April 2016 VA examination reports show that the Veteran's symptoms associated with her bilateral pes planus with plantar fasciitis was pain on use, swelling, and tenderness.  Further, the examiners noted the pes planus to be mild to moderate bilaterally.  There is no evidence of severe flatfoot with marked deformity, pain on manipulation and use accentuated indication of swelling on use, or any characteristics callosities.  Therefore, the Veteran does not exhibit symptomatology sufficient to warrant an increased rating.  The medical evidence of record does not support the requisite findings for an evaluation in excess of 10 percent under DC 5276. 

In the March 2015 Board hearing, the Veteran's representative argued that DC 5284 is at least equivalent to DC 5276; however, DC 5276 appeared more appropriate.  Furthermore, he argued that to continue the current 10-percent rating under DC 5276 for those symptoms that are specifically consistent with the pes planus while establishing a separate diagnostic code for the remaining manifestations under DC 5284.  In this regard, the Board notes that the disability at issue is characterized as bilateral pes planus, with plantar fasciitis.  Bilateral pes planus is specifically listed in the Ratings Schedule, and requires an evaluation under that code.  See 38 C.F.R. § 4.71a, DC 5276.  Although plantar fasciitis is not specifically listed in the Rating Schedule, the Board notes that because symptoms from plantar fasciitis and pes planus are all contemplated by Diagnostic 5276, it would be inappropriate to change the Diagnostic Code for the Veteran's disability to DC 5284, because that would amount to rating her bilateral planovalgus by analogy to other foot injuries.  See Copeland v. McDonald, 27 Vet. App. 333   (2015); see also Yancy v. McDonald, 27 Vet. App. 484, 491 (2016) (holding that the "plain meaning of the word 'injury' limits the application of [Diagnostic Code] 5284 to disabilities resulting from actual injuries to the foot, as opposed to disabilities caused by, for example, degenerative conditions").

In sum, the Board concludes that the symptoms due to the Veteran's pes planus with plantar fasciitis more nearly approximate the 10 percent rating criteria under DC 5276, but no higher under either DC 5276 or DC 5284.  In addition, the Board has considered other potentially applicable provisions that could yield a rating higher than 10 percent.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Veteran has not been diagnosed with clawfoot, or malunion or nonunion of the tarsal or metatarsal bones, therefore DCs 5278 and 5283 are not applicable in this case.  The Veteran's symptoms are adequately considered within DC 5276 such that a separate evaluation under DC 5284, the only other potentially applicable diagnostic code, would constitute impermissible pyramiding.  38 C.F.R. § 4.71a, DC 5276-5284 (2016); Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

	(CONTINUED ON NEXT PAGE)











ORDER


Entitlement to a disability evaluation in excess of 20 percent for a low back disability is denied.

Entitlement to a disability evaluation in excess of 10 percent for pes planus with plantar fasciitis, claimed also as a foot injury, is denied.  



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


